

Exhibit 10(P)

 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
 
dated as of

 
September 2, 2010
 
 
among
 
 
OLD REPUBLIC CAPITAL CORPORATION,
as Borrower,
 
 
OLD REPUBLIC INTERNATIONAL CORPORATION,
as Guarantor,
 
 
The Lenders Party Hereto,
 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
THE NORTHERN TRUST COMPANY,
as Syndication Agent,


 
and


 
KEYBANK NATIONAL ASSOCIATION and

 
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents
 
 

--------------------------------------------------------------------------------

 
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Joint Lead Arranger
 
 
THE NORTHERN TRUST COMPANY,
as Joint Lead Arranger
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE I
             
Definitions
1
 
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Classification of Loans and Borrowings
17
 
SECTION 1.03.
Terms Generally
17
 
SECTION 1.04.
Accounting Terms; GAAP; SAP
17
       
ARTICLE II
             
The Credits
18
 
SECTION 2.01.
Commitments
18
 
SECTION 2.02.
Loans and Borrowings
18
 
SECTION 2.03.
Requests for Borrowings
18
 
SECTION 2.04.
Funding of Borrowings
19
 
SECTION 2.05.
Interest Elections
20
 
SECTION 2.06.
Termination, Reduction and Increase of Commitments
21
 
SECTION 2.07.
Repayment of Loans; Evidence of Debt
22
 
SECTION 2.08.
Prepayment of Loans
23
 
SECTION 2.09.
Fees
23
 
SECTION 2.10.
Interest
24
 
SECTION 2.11.
Alternate Rate of Interest
24
 
SECTION 2.12.
Increased Costs
25
 
SECTION 2.13.
Break Funding Payments
26
 
SECTION 2.14.
Taxes
26
 
SECTION 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
27
 
SECTION 2.16.
Mitigation Obligations; Replacement of Lenders
29
 
SECTION 2.17.
Defaulting Lenders
29
       
ARTICLE III
             
Representations and Warranties
30
 
SECTION 3.01.
Organization; Powers
30
 
SECTION 3.02.
Authorization; Enforceability
30
 
SECTION 3.03.
Governmental Approvals; No Conflicts
31
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
31
 
SECTION 3.05.
Properties
31
 
SECTION 3.06.
Litigation and Environmental Matters
32
 
SECTION 3.07.
Compliance with Laws and Agreements
32
 
SECTION 3.08.
Investment Company Status
32
 
SECTION 3.09.
Taxes
32
 
SECTION 3.10.
ERISA
32
 
SECTION 3.11.
Disclosure
33


 
 

--------------------------------------------------------------------------------

 




 
SECTION 3.12.
Subsidiaries
33
 
SECTION 3.13.
Regulation U
33
 
SECTION 3.14.
Solvency
33
 
SECTION 3.15.
Intellectual Property
33
 
SECTION 3.16.
Insurance Licenses
33
       
ARTICLE IV
             
Conditions
34
 
SECTION 4.01.
Effective Date
34
 
SECTION 4.02.
Each Credit Event
35
       
ARTICLE V
             
Affirmative Covenants
35
 
SECTION 5.01.
Financial Statements; Ratings Change and Other Information
35
 
SECTION 5.02.
Notices of Material Events
37
 
SECTION 5.03.
Existence; Conduct of Business
38
 
SECTION 5.04.
Payment of Obligations
38
 
SECTION 5.05.
Maintenance of Properties; Insurance
39
 
SECTION 5.06.
Books and Records; Inspection Rights
39
 
SECTION 5.07.
Compliance with Laws
39
 
SECTION 5.08.
Use of Proceeds
39
       
ARTICLE VI
             
Negative Covenants
39
 
SECTION 6.01.
Indebtedness
39
 
SECTION 6.02.
Liens
40
 
SECTION 6.03.
Fundamental Changes
41
 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
41
 
SECTION 6.05.
Swap Agreements
42
 
SECTION 6.06.
Restricted Payments
42
 
SECTION 6.07.
Transactions with Affiliates
42
 
SECTION 6.08.
Restrictive Agreements
43
 
SECTION 6.09.
Minimum Consolidated Net Worth
43
 
SECTION 6.10.
Maximum Total Debt to Total Capitalization Ratio
43
 
SECTION 6.11.
Statutory Surplus
43
 
SECTION 6.12.
Fiscal Year
44
       
ARTICLE VII
             
Events of Default
44
       
ARTICLE VIII
             
The Administrative Agent
46


 
 

--------------------------------------------------------------------------------

 



ARTICLE IX
             
Miscellaneous
48
 
SECTION 9.01.
Notices
48
 
SECTION 9.02.
Waivers; Amendments
49
 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
50
 
SECTION 9.04.
Successors and Assigns
51
 
SECTION 9.05.
Survival
54
 
SECTION 9.06.
Counterparts; Integration; Effectiveness
54
 
SECTION 9.07.
Severability
54
 
SECTION 9.08.
Right of Setoff
54
 
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
55
 
SECTION 9.10.
WAIVER OF JURY TRIAL
55
 
SECTION 9.11.
Headings
56
 
SECTION 9.12.
Confidentiality
56
 
SECTION 9.13.
Interest Rate Limitation
57
 
SECTION 9.14.
USA PATRIOT Act
57
       
SCHEDULES:
 
Schedule 2.01 -- Commitments
Schedule 3.06 -- Disclosed Matters
Schedule 3.12 -- Subsidiaries
Schedule 3.16 -- Insurance Licenses
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions
 
EXHIBITS:
 
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Promissory Note
 

 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of September 2, 2010 among OLD REPUBLIC CAPITAL
CORPORATION, as Borrower, OLD REPUBLIC INTERNATIONAL CORPORATION, as Guarantor,
the LENDERS party hereto, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I


 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acquired Entity or Business” means either (a) the assets constituting a
business, division, facility, product line or line of business of any Person not
already a Subsidiary or (b) 100% of the capital stock of any such Person, which
Person shall, as a result of such acquisi­tion or merger, become a Wholly-Owned
Subsidiary of the Guarantor (or shall be merged with and into the Guarantor or a
Wholly-Owned Subsidiary, with the Guarantor or such Wholly-Owned Subsidiary
being the surviving Person).
 
“Adjusted LIBO Rate” means, for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Adjusted One Month LIBO Rate” means, for any date of determination, an interest
rate per annum equal to the Adjusted LIBO Rate for a one month Interest Period
as quoted on such day (or if such day is not a Business Day, the immediately
preceding Business Day); provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page) at approximately 11:00
a.m. London time on such day (without any rounding).
 
“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.
 

 
 

--------------------------------------------------------------------------------

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted One Month LIBO Rate
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page) at approximately 11:00
a.m. London time on such day (without any rounding).  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be, based
upon the ratings by Moody’s and S&P, respectively, applicable on such date to
the Index Debt:
 


 
Index Debt Ratings:
ABR Spread
Eurodollar Spread
Facility Fee Rate
Level I Status
0.325%
1.325%
0.175%
Level II Status
0.55%
1.55%
0.20%
Level III Status
0.75%
1.75%
0.25%
Level IV Status
0.95%
1.95%
0.30%
       



 

 
2

--------------------------------------------------------------------------------

 

For the purposes of this definition:
 
"Level I Status" exists at any date if, on such date, the Guarantor's Moody's
Rating is A2 or better or the Guarantor's S&P Rating is A or better.
 
"Level II Status" exists at any date if, on such date, (i) the Guarantor has not
qualified for Level I Status and (ii) the Guarantor's Moody's Rating is A3 or
better or the Guarantor's S&P Rating is A- or better.
 
"Level III Status" exists at any date if, on such date, (i) the Guarantor has
not qualified for Level I Status or Level II Status and (ii) the Guarantor's
Moody's Rating is Baal or better or the Guarantor's S&P Rating is BBB+ or
better.
 
"Level IV Status" exists at any date if, on such date, the Guarantor has not
qualified for Level I Status, Level II Status, or Level III Status.
 
"Moody's Rating" means, at any time, the rating issued by Moody's and then in
effect with respect to the Index Debt.
 
"S&P Rating" means, at any time, the rating issued by S & P and then in effect
with respect to the Index Debt.
 
"Status" means Level I Status, Level II Status, Level III Status, or Level IV
Status.
 
For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating corresponding to Level IV Status;
(ii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Levels, the Applicable
Rate shall be based on the higher of the two ratings unless one of the two
ratings is two or more Levels lower than the other, in which case the Applicable
Rate shall be determined by reference to the intermediate rating at the midpoint
and if there is no midpoint, the higher of the two intermediate ratings will
apply; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to Section
5.01 or otherwise.  Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower,
the Administrative Agent and the Required Lenders shall negotiate in good faith
to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
 

 
3

--------------------------------------------------------------------------------

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Asset Disposition” means any sale, transfer or other disposition of any asset
of the Borrower or any Subsidiary in a single transaction or in a series of
related transactions (other than (a) the sale of Investments in the ordinary
course of business by any Subsidiary and (b) the sale of cash equivalents in the
ordinary course of business).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
 “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Borrower” means Old Republic Capital Corporation, a Delaware corporation.
 
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 

 
4

--------------------------------------------------------------------------------

 

 “Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Guarantor; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Guarantor by Persons who were neither (i) nominated by the
board of directors of the Guarantor nor (ii) appointed by directors so
nominated; (c) the acquisition of direct or indirect Control of the Guarantor by
any Person or group; (d) Guarantor shall fail to hold legal and beneficial
ownership of all of the issued and outstanding Equity Interests of Borrower; or
(e) a "Change of Control" or "Qualifying Event" or other similar event shall
occur, as defined in, or under, any indenture, credit agreement or other
document or instrument governing or evidencing the incurrence of Indebtedness to
which the Guarantor or any of its Subsidiaries is a party.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided however, for purposes of this Agreement,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith shall be deemed to have
gone into effect and been adopted thirty (30) days after the date of this
Agreement.
 
“Charges” has the meaning set forth in Section 9.13.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Loans, as such commitment
may be (a) reduced or increased from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $150,000,000.
 

 
5

--------------------------------------------------------------------------------

 

“Consolidated Net Worth” means at any time the stockholders’ equity of the
Guarantor calculated on a consolidated basis as of such time.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.07(e) and the Guaranty.
 
“Credit Parties” means the Borrower and the Guarantor.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, or (ii) pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender's good faith determination that a condition
precedent ot funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any Lender in writing, or has made a
pbulic statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender's good
faith determination that a condition precendent (specifically identified and
including the particular default, if any ) to funding a loan under this
Agreement cannot be satisfied) or generally under orther agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or any Lender, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant othsi clause (c) upon such
receipt by the Administrative Agent or such lender of such certification in form
and substance satisfactory to it and, if to a Lender, the Administrative Agent,
or (d) has become the subject of a Bankruptcy Event. 

 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Disposed Company” means an entity or going business sold by the Borrower or any
of its Subsidiaries by way of sale of equity or substantially all of the assets
of such entity and otherwise permitted by this Agreement.
 
 “dollars” or “$” refers to lawful money of the United States of America.
 

 
6

--------------------------------------------------------------------------------

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Guarantor, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Guarantor or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Guarantor or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Guarantor or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Guarantor or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from
 

 
7

--------------------------------------------------------------------------------

 

the Guarantor or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (other than any Loan or
Borrowing whose rate is determined by reference to clause (c) of the definition
of “Alternate Base Rate”).
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
organized or in which its principal office is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.16(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.14(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the Guarantor, as
applicable.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
 

 
8

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any board of
insurance, insurance department or insurance commissioner and any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including without limitation any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee made by any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless (in the case of a primary obligation that is not Indebtedness)
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
“Guarantor” means Old Republic International Corporation, a Delaware
corporation.
 
“Guaranty” means that certain Guaranty dated as of the date hereof by the
Guarantor in favor of the Administrative Agent.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 

 
9

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all Off-Balance Sheet
Liabilities; provided, that “Indebtedness” shall not include any obligations
evidenced by surety bonds issued by any Insurance Subsidiary in the ordinary
course of business.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Guarantor that is not guaranteed by any other Person or subject to any
other credit enhancement.
 
“Information Memorandum” means the Confidential Information Memorandum dated
July 2010 relating to the Borrower and the Transactions.
 
“Insurance Subsidiary” means any Subsidiary which is engaged in the insurance
business.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such
 

 
10

--------------------------------------------------------------------------------

 

Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Investment” means, with respect to any Person, (a) the purchase of any debt or
equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Guarantee in respect
of obligations of any other Person (other than travel and similar advances to
employees in the ordinary course of business) or (d) the making of an
acquisition.
 
“JPMorgan” means JPMorgan Chase Bank, National Association, a national banking
association, and its successors.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.06(d), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from a Governmental Authority in
connection with the operation, ownership or transaction of insurance business.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title
 

 
11

--------------------------------------------------------------------------------

 

retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
 
“Loan” means a Revolving Loan.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the
Guarantor and its Subsidiaries taken as a whole or the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower or the Guarantor
to perform any of its obligations under any Credit Document or (c) the validity
or enforceability of any Credit Document or the rights of or benefits available
to the Lenders under any Credit Document.
 
 “Material Indebtedness” means (a) the Indebtedness governed by that certain
Credit Agreement dated as of November 26, 2008 among the Guarantor, the
financial institutions party thereto and The Northern Trust Company, as
Administrative Agent, (b) the Indebtedness evidenced by the 8.00% Convertible
Senior Notes due 2012 issued by the Guarantor and (c) other Indebtedness (other
than the Loans) and/or other obligations in respect of one or more Swap
Agreements, of any one or more of the Guarantor and its Subsidiaries, in an
aggregate principal amount exceeding $15,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the
Guarantor or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Guarantor or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.
 
“Maturity Date” means September 1, 2011.
 
“Maximum Rate” has the meaning set forth in Section 9.13.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction other
than Capital Lease Obligations, (c) any liability under any so-called “synthetic
lease” arrangement or transaction entered into by such Person, or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person.
 

 
12

--------------------------------------------------------------------------------

 
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means the acquisition by the Guarantor or a Wholly-Owned
Subsidiary thereof of an Acquired Entity or Business (including by way of merger
of such Acquired Entity or Business with and into the Guarantor (so long as the
Guarantor is the surviving corporation) or a Wholly-Owned Subsidiary thereof (so
long as the Wholly-Owned Subsidiary is the surviving corporation); provided
that, in each case, (a) the consideration paid or to be paid by the Guarantor or
such Wholly-Owned Subsidiary consists solely of cash (including proceeds of
Revolving Loans), the issuance or incurrence of Indebtedness otherwise permitted
by Section 6.01, the issuance of common stock of the Guarantor to the extent no
Default or Event of Default exists pursuant to clause (m) of Article VII or
would result therefrom and the assumption/acquisition of any Indebtedness
(calculated at face value) which is permitted to remain outstanding in
accordance with the requirements of Section 6.01; (b) in the case of the
acquisition of 100% of the capital stock of any Person (including by way of
merger), such Person shall own no capital stock of any other Person (excluding
de minimis amounts) unless either such Person owns 100% of the capital stock of
such other Person; (c) the Acquired Entity or Business acquired pursuant to the
respective Permitted Acquisition is in a business permitted by Section 6.03(c);
(d) in the case of a stock acquisition, such acquisition shall have been
approved by the board of directors of the Acquired Entity or Business; and (e)
all applicable requirements of Sections 6.03 and 6.04(d) applicable to Permitted
Acquisitions are satisfied.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 

 
13

--------------------------------------------------------------------------------

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Guarantor or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Guarantor or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Principal Insurance Subsidiary” means (a) any of Old Republic Insurance
Company, Old Republic General Insurance Corporation, Bituminous  Fire  and
Marine Insurance Company, Bituminous Casualty Corporation, Great West Casualty
Company, Republic Mortgage Insurance Company, Old Republic National Title
Insurance Company, Old Republic Indemnity Limited and Old Republic Mortgage
Insurance Co. of North Carolina, and (b) any other Insurance Subsidiary with a
Statutory Surplus equal to or in excess of $75,000,000 at such time.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its office located at 270 Park Avenue, New York, New York; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
 
“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation or, if no specific form
is so required, in the form of financial statements permitted by such insurance
commissioner (or such similar authority) to be used for filing quarterly
statutory financial statements and shall contain the type of financial
information permitted by such insurance commissioner (or such similar authority)
to be disclosed therein, together with all exhibits or schedules filed
therewith.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 

 
14

--------------------------------------------------------------------------------

 

“Required Lenders” means, at any time, Lenders having Revolving Loans and unused
Commitments representing at least 66⅔% of the sum of the total Revolving Loans
and unused Commitments at such time.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Guarantor or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Guarantor or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Guarantor or
any Subsidiary.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans at such
time.
 
“Revolving Loan” means a Loan made by the Lenders to the Borrower pursuant to
Article II hereof.
 
“S&P” means Standard & Poor’s.
 
“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.
 
“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Person for the preparation of
annual statements and other financial reports by insurance companies of the same
type as such Person in effect from time to time, applied in a manner consistent
with those used in preparing the financial statements referred to in Section
5.01(f) and (g); provided, that, except as otherwise provided in the definition
of GAAP, with respect to the financial covenants contained in Section 6.11
hereof, and the related definitions, “SAP” means such statutory accounting
practices in effect on the date hereof, applied in a manner consistent with
those used in preparing the financial statements referred to in Section 5.01(f)
and (g).
 
“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves as determined by such Person), whether or
not reflected on a balance sheet prepared in accordance with GAAP and whether
direct or indirect, fixed or contingent, secured or unsecured, disputed or
undisputed), (b) such Person is able to pay its debts or obligations in the
ordinary course as they mature and (c) such Person does not have unreasonably
small capital to carry out its business as conducted and as proposed to be
conducted.  “Solvency” shall have a correlative meaning.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency
 

 
15

--------------------------------------------------------------------------------

 

Liabilities" in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Statutory Surplus” means, with respect to any Insurance Subsidiary at any time,
the “Surplus as Regards Policyholders” of such Insurance Subsidiary at such
time, as determined in accordance with SAP.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, in either case, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Guarantor.
 
“Substantial Portion” means, with respect to the property of the Guarantor and
its Subsidiaries, property which (a) represents more than 10% of the
consolidated assets of the Guarantor and its Subsidiaries as would be shown in
the consolidated financial statements of the Guarantor and its Subsidiaries as
at the beginning of the twelve-month period ending with the last day of the
month preceding the month in which such determination is made, or (b) is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Guarantor and its Subsidiaries as reflected in
the financial statements referred to in clause (a) above for such twelve-month
period.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Guarantor or the
Subsidiaries shall be a Swap Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Total Capitalization” means as of any date, the sum of (a) Consolidated Net
Worth and (b) Total Debt.
 

 
16

--------------------------------------------------------------------------------

 

“Total Debt” means all Indebtedness of the Guarantor and its Subsidiaries, on a
consolidated basis, calculated in accordance with GAAP plus, without
duplication, (a) all Off-Balance Sheet Liabilities, (b) the face amount of all
outstanding letters of credit in respect of which the Guarantor or any
Subsidiary has any actual or contingent reimbursement obligation and (c) the
principal amount of all Guarantees of the Guarantor and its Subsidiaries.
 
“Transactions” means the execution, delivery and performance by the Borrower and
the Guarantor of this Agreement and by the Guarantor of the Guaranty, the
borrowing of Loans and the use of the proceeds thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of Foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same
 

 
17

--------------------------------------------------------------------------------

 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
SECTION 1.04. Accounting Terms; GAAP; SAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as applicable, as in effect from time
to time; provided that, if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or SAP, as
applicable, or in the application thereof on the operation of such provision (or
if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or SAP, as
applicable, or in the application thereof, then such provision shall be
interpreted on the basis of GAAP or SAP, as applicable, as in effect and applied
immediately before such change shall have become effective until  such notice
shall have been withdrawn or such provision  amended in accordance herewith.
 
ARTICLE II


 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Loans exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Loans exceeding the total
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
SECTION 2.02. Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.  Borrowings of more than one Type may
 

 
18

--------------------------------------------------------------------------------

 

be outstanding at the same time; provided that there shall not at any time be
more than a total of five (5) Interest Periods outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03. Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04. Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.
 

 
19

--------------------------------------------------------------------------------

 
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.05. Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 

 
20

--------------------------------------------------------------------------------

 
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.06. Termination, Reduction and Increase of Commitments.  (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the sum of the Revolving Loans would exceed the total Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction
 

 
21

--------------------------------------------------------------------------------

 
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
 
(d) On up to two occasions, the Borrower may, from time to time, at its option,
seek to increase the total Commitments by up to an aggregate amount of
$50,000,000 (resulting in maximum total Commitments of $200,000,000) by
delivering written notice to the Administrative Agent, which notice shall
specify the amount of any such increase and shall be delivered at a time when no
Default has occurred and is continuing.  After delivery of such notice, the
Administrative Agent or the Borrower, in consultation with the Administrative
Agent, may offer the increase (which may be declined by any Lender in its sole
discretion) in the total Commitments on either a ratable basis to the Lenders or
on a non pro-rata basis to one or more Lenders and/or to other Lenders or
entities reasonably acceptable to the Administrative Agent and the Borrower.  No
increase in the total Commitments shall become effective until the existing or
new Lenders extending such incremental Commitment amount and the Borrower shall
have delivered to the Administrative Agent a document in form reasonably
satisfactory to the Administrative Agent (which shall include the Borrower's
representation that the conditions set forth in Section 4.01 are then satisfied)
pursuant to which any such existing Lender states the amount of its Commitment
increase, any such new Lender states its Commitment amount and agrees to assume
and accept the obligations and rights of a Lender hereunder and the Borrower
accepts such incremental Commitments. Upon the effectiveness of any increase in
the total Commitements pursuant hereto, each Lender (new or existing) shall be
deemed to have accepted an assignment from the existing Lenders, and the
existing Lenders shall be deemed to have made an assignment to each new or
existing Lender accepting a new or increased Commitment, of an interest in each
then outstanding Revolving Loan (in each case, on the terms and conditions set
forth in the Assignment and Assumption) such that, after giving effect to such
assignments, all Revolving Credit Exposure hereunder is held ratably by the
Lenders in proportion to their respective Commitments.  Assignments pursuant to
the preceding sentence shall be made in exchange for, an substantially
contemporaneously with the payment to the assigning Lenders of the principal
amount assigned plus accrued and unpaid interest and facility fees. Payments
received by assigning Lenders pursuant to this Section in respect of the
principal amount of any Eurodollar Loan shall, for purposes of Section 2.13, be
deemed prepayments of such Loan. Any increase of the total Commitments pursuant
to this Section shall be subject to receipt by the Administrative Agent from the
Borrower of such supplemental opinions, resolutions, certificates and other
documents as the Administrative Agent may reasonably request.
 
SECTION 2.07. Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and


 
22

--------------------------------------------------------------------------------

 

payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note in the form of Exhibit B hereto.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
 
(f) If at any time the aggregate Revolving Loans of the Lenders exceeds the
aggregate Commitments of the Lenders, the Borrower shall immediately prepay the
Revolving Loans in the amount of such excess.
 
SECTION 2.08. Prepayment of Loans.  (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.
 
(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section
2.06(c).  Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.10.
 
SECTION 2.09. Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Closing Date to but
excluding the date on which such Commitment

 
23

--------------------------------------------------------------------------------

 

terminates; provided that, if such Lender continues to have any Revolving Loans
after its Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such Lender’s Revolving Loans from and including the date
on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Loans outstanding.  Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; providedded
that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand.  All facility fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(c) All facility fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Lenders.  Fees paid shall not be refundable under any circumstances.
 
SECTION 2.10. Interest.  (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate

 
24

--------------------------------------------------------------------------------

 

or Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.11. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
 
SECTION 2.12. Increased Costs.  (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
 
(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of the transactions contemplated by this Agreement or the Loans
made by such Lender hereunder, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the

 
25

--------------------------------------------------------------------------------

 

Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
 
(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts (and the basis therefor) necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.13. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow (after having made a
request to borrow), convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.08(b) and is revoked in accordance
therewith) or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of an increase of
Commitments pursuant to Section 2.06(d) or a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth in reasonable detail any
amount or amounts (and the basis therefor) that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt
thereof.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any loss, cost or expense
incurred
 

 
26

--------------------------------------------------------------------------------

 

more than 270 days prior to the date that such Lender notifies the Borrower of
the loss, cost or expense and of such Lender’s intention to claim compensation
therefor.
 
SECTION 2.14. Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the amount (and the basis therefor) of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
 
(f) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.14, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section

 
27

--------------------------------------------------------------------------------

 

2.14 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all reasonable out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
 
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.12,
2.13, 2.14 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its loans hereunder resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its loans hereunder and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the loans hereunder of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective loans hereunder; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express

 
28

--------------------------------------------------------------------------------

 

terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its loans hereunder to
any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof, (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections, in the case of each of clauses
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.
 
SECTION 2.16. Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b) If (i) any Lender requests compensation under Section 2.12 hereof,  (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14
hereof, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender shall
fail to consent to a departure or waiver of any
 

 
29

--------------------------------------------------------------------------------

 

provision of the Credit Documents or fail to agree to any amendment thereto,
which waiver, consent or amendment requires the consent of all Lenders or of all
Lenders directly affected thereby and has been consented to by the Required
Lenders, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 8.3 hereof), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Borrower shall have received the prior written consent of the
Administrative Agent, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), provided that in the case of
the Borrower's replacement of a Defaulting Lender for failure to fund Loans
hereunder, the assignee or the Borrower, as the case may be, shall hold back
from such amounts payable to such Lender and pay directly to the Administrative
Agent any payments due to the Administrative Agent or the non-Defaulting Lenders
by the Defaulting Lender under this Agreement, (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 hereof or
payments required to be made pursuant to Section 2.14 hereof, such assignment
will result in a reduction in such compensation or payments, and (D) in the case
of clause (iv) above, the applicable assignee shall have agreed to the
applicable departure, waiver or amendment of the Credit Documents. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
 
SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.09; and
 
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders (or the appropriate subgroup
of Lenders) have taken or may take any action hereunder (including any consent
to any amendment, waiver or other modification pursuant to Section 9.02);
provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of any matter addressed in Section 9.02(b)(i), (ii) or (iii).
 


 
ARTICLE III


 
Representations and Warranties
 
Each of the Borrower and the Guarantor represents and warrants to the
Administrative Agent and the Lenders that:
 

 
30

--------------------------------------------------------------------------------

 
 
SECTION 3.01. Organization; Powers.  Each of the Guarantor and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
SECTION 3.02. Authorization; Enforceability.  The Transactions are within the
Guarantor’s and the Borrower’s corporate powers and have been duly authorized by
all necessary corporate and, if required, stockholder action.  This Agreement
has been duly executed and delivered by the Guarantor and the Borrower and
constitutes a legal, valid and binding obligation of the Guarantor and the
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Guarantor or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Guarantor or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Guarantor or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of the Guarantor or any of its
Subsidiaries.
 
SECTION 3.04. Financial Condition; No Material Adverse Change.  (a) The
Guarantor has heretofore furnished to each of the Lenders (i) the December 31,
2009 audited consolidated financial statements of the Guarantor and the December
31, 2009 unaudited financial statements of the Borrower, (ii) the unaudited
consolidated financial statements through June 30, 2010 of the Guarantor and the
Borrower, (iii) the December 31, 2009 Annual Statement of each Principal
Insurance Subsidiary and (iv) the June 30, 2010 Quarterly Statement of each
Principal Insurance Subsidiary (collectively, the “Financial Statements”).  Each
of the Financial Statements was prepared in accordance with GAAP or SAP, as
applicable, and such Financial Statements fairly present the financial
conditions and operations of the Guarantor, the Borrower and the Principal
Insurance Subsidiaries at such dates and the consolidated results of their
operations for the respective periods then ended (except, in the case of such
unaudited statements, for normal year-end audit adjustments).
 
(b) Since December 31, 2009, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
either the Guarantor and its Subsidiaries, taken as a whole, or the Borrower and
its Subsidiaries, taken as a whole.
 

 
31

--------------------------------------------------------------------------------

 
 
SECTION 3.05. Properties.  (a) Each of the Guarantor and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
 
(b) Each of the Guarantor and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Guarantor and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06. Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower or the Guarantor,
threatened against or affecting the Guarantor or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Guarantor nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
 
(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
 
SECTION 3.07. Compliance with Laws and Agreements.  Each of the Guarantor and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
SECTION 3.08. Investment Company Status.  Neither the Guarantor nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09. Taxes.  Each of the Guarantor and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except, in each case, (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Guarantor or such

 
32

--------------------------------------------------------------------------------

 

Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to have a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 3.11. Disclosure.  Each of the Borrower and the Guarantor has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower or the Guarantor to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Guarantor represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
SECTION 3.12. Subsidiaries.  As of the Effective Date, the Guarantor has no
Subsidiaries other than those Subsidiaries listed on Schedule 3.12.  Schedule
3.12 correctly sets forth, as of the Effective Date, (i) the percentage
ownership (direct or indirect) of the Guarantor in each class of capital stock
or other equity of its Subsidiaries and also identifies the direct owner
thereof, and (ii) the jurisdiction of organization of each such Subsidiary.
 
SECTION 3.13. Regulation U.  Margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) constitutes less than 25% of
the value of those assets of the Guarantor and its Subsidiaries which are
subject to any limitation on sale, pledge, or other restriction
hereunder.  Neither the making of any Loan hereunder, nor the use of the
proceeds thereof, will violate or be inconsistent with the provisions of
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System.
 
SECTION 3.14. Solvency.  On the Effective Date, after giving effect to the
consummation of the transactions contemplated hereby, each of the Guarantor and
Borrower is Solvent.
 

 
33

--------------------------------------------------------------------------------

 
 
SECTION 3.15. Intellectual Property.  Each of the Guarantor and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property necessary to its business as currently conducted and
material to the business of the Guarantor and the Subsidiaries taken as a whole
and the use thereof by the Guarantor and the Subsidiaries does not infringe in
any material respect upon the rights of any other Person.
 
SECTION 3.16. Insurance Licenses.  Schedule 3.16 hereto lists all of the
jurisdictions in which any Insurance Subsidiary holds a License and is
authorized to transact insurance business as of the Effective Date.  No such
License, the loss of which could reasonably be expected to have a Material
Adverse Effect, is the subject of a proceeding for suspension or revocation.  To
the Guarantor’s and the Borrower’s knowledge, there is no sustainable basis for
such suspension or revocation, and no such suspension or revocation has been
threatened by any Governmental Authority.
 
 
ARTICLE IV


 
Conditions
 
SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (a) a counterpart of this Agreement signed on behalf of such
party or (b) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, and (ii) from the
Guarantor either (a) a counterpart of the Guaranty signed on behalf of the
Guarantor or (b) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of the
Guaranty) that such party has signed a counterpart of the Guaranty.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of the General Counsel for the Borrower and the Guarantor, covering such
matters relating to the Borrower, the Guarantor, this Agreement or the
Transactions as the Required Lenders shall reasonably request.  The Borrower and
the Guarantor hereby request such counsel to deliver such opinion.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the Guarantor,
the authorization of the Transactions and any other legal matters relating to
the Borrower, the Guarantor, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
 

 
34

--------------------------------------------------------------------------------

 
 
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of each of the Borrower and the Guarantor, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02.
 
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
 
(f) The Administrative Agent shall have received copies of all Governmental
Authority and third party approvals necessary or, in the discretion of the
Administrative Agent, advisable in connection with the Transactions and all
other documents reasonably requested by the Administrative Agent.
 
(g)           The Administrative Agent shall have received any required
regulatory approvals from any Governmental Authority, including any applicable
department of insurance approvals, with respect to the Transactions.  The
Lenders shall have received satisfactory evidence that all orders, letter
agreements and other constraints upon the activities (including the payment of
dividends) and operations of the Insurance Subsidiaries imposed by any
Governmental Authority and not applicable to insurance companies
generally  shall have been rescinded.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on September 30, 2010 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
 
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Borrower and the Guarantor set
forth in this Agreement shall be true and correct on and as of the date of such
Borrowing.
 
(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
each of the Borrower and the Guarantor on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

 
35

--------------------------------------------------------------------------------

 
 
ARTICLE V


 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each of the Borrower and the Guarantor covenants and agrees with the
Lenders that:
 
SECTION 5.01. Financial Statements; Ratings Change and Other Information.  The
Guarantor or the Borrower, as applicable, will furnish to the Administrative
Agent and each Lender:
 
(a) within 90 days after the end of each fiscal year of the Guarantor, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Pricewaterhouse Coopers or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Guarantor and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Guarantor, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Guarantor and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(c) within 90 days after the end of each fiscal year of the Borrower, its
unaudited balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all certified
by one of its Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of the Borrower on a
consolidated basis in accordance with GAAP consistently applied;
 
(d) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the
 

 
36

--------------------------------------------------------------------------------

 

then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
 
(e) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Guarantor (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.09, 6.10 and 6.11 and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
 
(f) (i) Upon the earlier of (A) fifteen (15) days after the regulatory filing
date or (B) seventy-five (75) days after the close of each fiscal year thereof,
copies of the unaudited Annual Statement of each Principal Insurance Subsidiary,
certified by the chief financial officer or the treasurer of such Principal
Insurance Subsidiary, all such statements to be prepared in accordance with SAP
and (ii) no later than each June 15, copies of such Annual Statements audited
and certified by independent certified public accountants of recognized national
standing;
 
(g) Upon the earlier of (i) ten (10) days after the regulatory filing date or
(ii) forty-five (45) days after the close of each of the first three (3) fiscal
quarters of each fiscal year thereof, copies of the unaudited Quarterly
Statement of each of the Principal Insurance Subsidiaries identified in clause
(a) of the definition thereof (other than any organized under the laws of
Bermuda), certified by the chief financial officer or the treasurer of such
Principal Insurance Subsidiary, all such statements to be prepared in accordance
with SAP;
 
(h) Promptly and in any event within ten (10) days after (i) learning thereof,
notification of any changes after the Effective Date in the rating given by A.M.
Best & Co. or in the financial strength rating given by Moody’s or S & P, in
each case in respect of any Principal Insurance Subsidiary and (ii) receipt
thereof, copies of any ratings analysis by A.M. Best & Co. relating to any
Principal Insurance Subsidiary;
 
(i) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Guarantor
or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, any national securities exchange, the NAIC or any insurance
commission or department or analogous Governmental Authority (including any
filing made by the Guarantor or any Subsidiary pursuant to any insurance holding
company act or related rules or regulations), but excluding routine or
non-material filings with the SEC, the NAIC, any insurance

 
37

--------------------------------------------------------------------------------

 

commissioner or department or analogous Governmental Authority, or distributed
by the Guarantor to its shareholders generally;
 
(j) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and
 
(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Guarantor or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02. Notices of Material Events.  The Borrower and the Guarantor will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Guarantor or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c)  the receipt of any notice from any Governmental Authority of the expiration
without renewal, revocation or suspension of, or the institution of any
proceedings to revoke or suspend, any License now or hereafter held by any
Insurance Subsidiary which is required to conduct insurance business in
compliance with all applicable laws and regulations and the expiration,
revocation or suspension of which could reasonably be expected to have a
Material Adverse Effect,
 
(d) any material judicial or administrative order of which they are aware
limiting or controlling the insurance business of any Insurance Subsidiary (and
not the insurance industry generally) which has been issued or adopted
 
(e) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Guarantor and its Subsidiaries in an aggregate amount which
could reasonably be expected to have a Material Adverse Effect; and
 
(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Guarantor setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
 

 
38

--------------------------------------------------------------------------------

 
 
SECTION 5.03. Existence; Conduct of Business.  The Guarantor will, and will
cause each of its Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03, and (b) do all things necessary to renew, extend and continue in effect
all Licenses which may at any time and from time to time be necessary for any
Insurance Subsidiary to operate its insurance business in compliance with all
applicable laws and regulations except for any License the loss of which could
not reasonably be expected to have a Material Adverse Effect; provided, that any
Insurance Subsidiary may withdraw from one or more states (other than its state
of domicile) as an admitted insurer if such withdrawal is determined by the
Guarantor’s Board of Directors to be in the best interest of the Guarantor and
could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.04. Payment of Obligations.  The Guarantor will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Guarantor or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05. Maintenance of Properties; Insurance.  The Guarantor will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
 
SECTION 5.06. Books and Records; Inspection Rights.  The Guarantor will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Guarantor will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
 
SECTION 5.07. Compliance with Laws.  The Guarantor will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.08. Use of Proceeds.  The proceeds of the Loans will be used for
general corporate purposes of the Borrower and its Subsidiaries.  No part of the
proceeds of any

 
39

--------------------------------------------------------------------------------

 

Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.
 
ARTICLE VI


 
Negative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of the Borrower and the Guarantor covenants and agrees with the Lenders
that:
 
SECTION 6.01. Indebtedness.  The Guarantor will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) Indebtedness created hereunder and under the Guaranty;
 
(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
 
(c) Indebtedness of the Guarantor to any Subsidiary and of any Subsidiary to the
Guarantor or any other  Subsidiary;
 
(d) Indebtedness evidenced by seller notes used in the acquisition of  Insurance
Subsidiaries engaged in the title insurance business in an aggregate principal
amount not exceeding $25,000,000 at any one time outstanding; and
 
(e) other Indebtedness in an aggregate principal amount not exceeding
$500,000,000 at any time outstanding; provided, that (i) any Indebtedness
incurred pursuant to this clause (e) which is not secured by a Lien granted
pursuant to Section 6.02(c), (d) or (e) must be unsecured, and (ii) the
aggregate principal amount of Indebtedness of the Guarantor’s Subsidiaries
incurred pursuant to this clause (e) shall not exceed $25,000,000 at any time
outstanding.
 
SECTION 6.02. Liens.  The Guarantor will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a) Permitted Encumbrances;
 
(b) any Lien on any property or asset of the Guarantor or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Guarantor or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
 

 
40

--------------------------------------------------------------------------------

 
 
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Guarantor or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (iii) such Lien shall not
apply to any other property or assets of the Guarantor or any Subsidiary and
(iv) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
 
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Guarantor or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Guarantor or any Subsidiary; and
 
(e) Liens securing other Indebtedness permitted by clause (e) of Section 6.01
with a principal amount not in excess of $100,000,000 at any one time
outstanding.
 
SECTION 6.03. Fundamental Changes.  (a) The Guarantor will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Guarantor in a transaction in which the Guarantor
is the surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (iii) any
Subsidiary may liquidate or dissolve if the Guarantor determines in good faith
that such liquidation or dissolution is in the best interests of the Guarantor
and is not materially disadvantageous to the Lenders; provided that any such
merger involving a Person that is not a Wholly-Owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04.
 
(b)           The Guarantor will not, nor will it permit any Subsidiary to, make
any Asset Disposition except for (i) Asset Dispositions among the Guarantor and
one or more Domestic Subsidiaries or among any Domestic Subsidiaries and (ii)
other Asset Dispositions of property that, together with all other property of
the Guarantor and its Subsidiaries previously leased, sold or disposed of in
Asset Dispositions made pursuant to this Section 6.03(b)(ii) during the
twelve-month period ending with the month in which any such lease, sale or other
disposition occurs, do not constitute a Substantial Portion of the property of
the Guarantor and its Subsidiaries.
 
(c)           The Guarantor will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Guarantor

 
41

--------------------------------------------------------------------------------

 

and its Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
 
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  The
Guarantor will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
 
(a) investments by the Guarantor in the capital stock of its Subsidiaries;
 
(b) loans or advances made by the Guarantor to any Subsidiary and made by any
Subsidiary to the Guarantor or any other Subsidiary;
 
(c) Guarantees constituting Indebtedness permitted by Section 6.01;
 
(d) subject to the provisions of this Section 6.04(d) and the requirements
contained in the definition of Permitted Acquisition, the Guarantor and its
Wholly-Owned Subsidiaries may from time to time effect Permitted Acquisitions,
so long as: (i) no Default shall have occurred and be continuing at the time of
the consummation of the proposed Permitted Acquisition or immediately after
giving effect thereto; and (ii) if the proposed Permitted Acquisition is for
aggregate consideration of $50,000,000 or more, the Guarantor shall have given
to the Administrative Agent written notice of such proposed Permitted
Acquisition on the earlier of (x) the date on which the Permitted Acquisition is
publicly announced and (y) ten (10) Business Days prior to consummation of such
Permitted Acquisition (or such shorter period of time as may be reasonably
acceptable to the Administrative Agent), which notice shall be executed by its
chief financial officer or treasurer and (A) shall describe in reasonable detail
the principal terms and conditions of such Permitted Acquisition and (B) include
computations in reasonable detail reflecting that after giving effect to such
proposed Permitted Acquisition and any Indebtedness to be incurred in connection
therewith, the Guarantor is in compliance with Sections 6.09, 6.10 and 6.11
hereof; and
 
(e) other investments made pursuant to investment guidelines approved by
Guarantor’s board of directors from time to time and which otherwise comply with
applicable insurance law or regulation  and any applicable guidelines
established by the NAIC from time to time.
 
SECTION 6.05. Swap Agreements.  The Guarantor will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Guarantor or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Guarantor or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates
 

 
42

--------------------------------------------------------------------------------

 

(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Guarantor or any Subsidiary.
 
SECTION 6.06. Restricted Payments.  The Guarantor will not, and will not permit
any of its Subsidiaries to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Guarantor
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may declare
and pay dividends as permitted by applicable law, (c) the Guarantor may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Guarantor and its
Subsidiaries and (d) so long as no Default exists immediately prior to or
immediately after giving effect to such Restricted Payment, the Guarantor may
make other Restricted Payments not exceeding $180,000,000 in any calendar year.
 
SECTION 6.07. Transactions with Affiliates.  The Guarantor will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions between Guarantor and any of its
Wholly-Owned Subsidiaries or between two or more Wholly-Owned Subsidiaries, (b)
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Guarantor or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, and (c) any
Restricted Payments permitted by Section 6.06.
 
SECTION 6.08. Restrictive Agreements.  The Guarantor will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Guarantor or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Guarantor or any other Subsidiary or to Guarantee Indebtedness of the
Guarantor or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.
 
SECTION 6.09. Minimum Consolidated Net Worth.  The Guarantor will not permit its
Consolidated Net Worth as of the end of any fiscal quarter of the Guarantor to
be less than or equal to $3,000,000,000.
 

 
43

--------------------------------------------------------------------------------

 
 
SECTION 6.10. Maximum Total Debt to Total Capitalization Ratio.  The Guarantor
will not permit its ratio of Total Debt to Total Capitalization as of the end of
any fiscal quarter of the Guarantor to be greater than .225 to 1.00.
 
SECTION 6.11. Statutory Surplus.  The Guarantor shall cause each of the
Insurance Subsidiaries set forth below to maintain a Statutory Surplus in an
amount equal to or greater than the corresponding amount set forth below.
 
Insurance Subsidiary
Minimum Statutory Surplus
Bituminous Casualty Company
$185,000,000
Bituminous Fire and Marine Casualty Company
$100,000,000
Great West Casualty Company
$360,000,000
Old Republic Insurance Company
$665,000,000



 


 
SECTION 6.12. Fiscal Year.  The Guarantor shall not, nor shall it permit any
Subsidiary to, change its fiscal year to end on any date other than December 31
of each year.
 
ARTICLE VII


 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Guarantor or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;
 

 
44

--------------------------------------------------------------------------------

 
 
(d) the Borrower or the Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s or the Guarantor’s existence, as applicable) or 5.08 or in Article
VI;
 
(e) the Borrower or the Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
 
(f) the Guarantor or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Guarantor or any Subsidiary or its debts, or of a substantial
part of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Guarantor or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(i) the Guarantor or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Guarantor or any Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
 
(j) the Guarantor or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 
45

--------------------------------------------------------------------------------

 
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Guarantor, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Guarantor or any Subsidiary to enforce any such judgment;
 
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Guarantor and its
Subsidiaries in an aggregate amount which could reasonably be expected to have a
Material Adverse Effect;
 
(m) a Change in Control shall occur;
 
(n) the Guaranty or any provisions thereof shall cease to be in full force or
effect as to the Guarantor, or the Borrower, the Guarantor or any Person acting
for or on behalf of the Borrower or the Guarantor shall deny or disaffirm the
Borrower’s or the Guarantor’s obligations under the Guaranty;
 
(o) any governmental authority revokes or fails to renew any material license,
permit or franchise of any Principal Insurance Subsidiary, or any Principal
Insurance Subsidiary for any reason loses any material license, permit or
franchise, or any Principal Insurance Subsidiary suffers the imposition of any
restraining order, escrow, suspension or impound of funds in connection with any
proceeding (judicial or administrative) with respect to any material license,
permit or franchise, which could reasonably be expected to result in losses or
liability of any of the Principal Insurance Subsidiaries, individually or in the
aggregate, in excess of $10,000,000 and such event shall continue unremedied for
a period of five (5) Business Days; or
 
(p) any Insurance Subsidiary shall become subject to any conservation,
rehabilitation or liquidation order, directive or mandate issued by any
Governmental Authority or any Insurance Subsidiary shall become subject to any
other directive or mandate issued by any Governmental Authority which could
reasonably be expected to have a Material Adverse Effect and which is not stayed
within ten (10) days;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any

 
46

--------------------------------------------------------------------------------

 

event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII


 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Guarantor or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Guarantor or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 
47

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor (excluding, for such determination, the Administrative Agent and its
Affiliates and their Revolving Credit Exposure, if and to the extent that
immediately following such resignation, no such person shall be a Lender
hereunder).  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and

 
48

--------------------------------------------------------------------------------

 

information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 
No Lender identified in this Agreement as a “Syndication Agent” or a
“Documentation Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Agent in the preceding paragraph.
 
ARTICLE IX


 
Miscellaneous
 
SECTION 9.01. Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower or the Guarantor, to it at 307 North Michigan Avenue,
Chicago, Illinois  60601, Attention of Treasurer (Telecopy No. (312)762-4975);
 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 10 South Dearborn Street, Floor 7,
Mail Code IL1-0010 Chicago, Illinois 60603, Attention of Hiral Patel (Telecopy
No. (312) 385-7096), with a copy to JPMorgan Chase Bank, National Association,
10 South Dearborn Street, Chicago, Illinois 60603, Attention of Thomas A.
Kiepura (Telecopy No. (312) 325-3190); and
 
(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower or the
Guarantor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 

 
49

--------------------------------------------------------------------------------

 
 
SECTION 9.02. Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
or the Guarantor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, the Guarantor and the Required Lenders or by the Borrower, the
Guarantor and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.15(b) or (c), in a manner that would alter the pro rata
sharing of payments required thereby, or 2.17, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) release the Guaranty without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or change
Section 2.17 without the prior written consent of the Administrative Agent.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection
 

 
50

--------------------------------------------------------------------------------

 

with the Loans made hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
 
(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Guarantor or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Guarantor or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby except that (i) neither the
Borrower nor the Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower or the Guarantor without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the

 
51

--------------------------------------------------------------------------------

 

extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
 
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (excluding, for such fee purposes, assignments as
a result of an increase in the aggregate Commitment pursuant to Section 2.06(d)
or a request by the Borrower pursuant to Section 2.16); and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Guarantor and its
affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 

 
52

--------------------------------------------------------------------------------

 
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 
53

--------------------------------------------------------------------------------

 
 
(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.14 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.12(c) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.12 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.14 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.14(e) as though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrower and the Guarantor herein and in the certificates
or other instruments  delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the

 
54

--------------------------------------------------------------------------------

 

principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.12,
2.13, 2.14 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 9.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Guarantor
or  the Borrower against any of and all the obligations of the Guarantor or the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b) Each of the Borrower and the Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or

 
55

--------------------------------------------------------------------------------

 

enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or the Guarantor or
its properties in the courts of any jurisdiction.
 
(c) Each of the Borrower and the Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this

 
56

--------------------------------------------------------------------------------

 

Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower or the Guarantor.  For the purposes of this Section,
“Information” means all information received from the Borrower and the Guarantor
relating to the Borrower or the Guarantor or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or the Guarantor;
provided that, in the case of information received from the Borrower or the
Guarantor after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE GUARANTOR AND  ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE GUARANTOR OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE GUARANTOR AND ITS
AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER, THE GUARANTOR
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 
SECTION 9.13. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be

 
57

--------------------------------------------------------------------------------

 

contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
 
SECTION 9.14. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower and the Guarantor that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and the Guarantor, which information
includes the name and address of the Borrower and the Guarantor and other
information that will allow such Lender to identify the Borrower and the
Guarantor in accordance with the Act.
 
[signature pages follow]
 

 
58

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 

 
OLD REPUBLIC CAPITAL CORPORATION, as
 
Borrower
         
By
   
Name:
 
Title:
     
OLD REPUBLIC INTERNATIONAL
 
CORPORATION, as Guarantor
         
By
   
Name:
 
Title:



 

Signature Page to Credit Agreement




 
 

--------------------------------------------------------------------------------

 



 

 
JPMORGAN CHASE BANK, NATIONAL
 
ASSOCIATION, individually and as
 
Administrative Agent
         
By
   
Name:
 
Title:
   


Signature Page to Credit Agreement




 
 

--------------------------------------------------------------------------------

 



 

 
THE NORTHERN TRUST COMPANY
         
By
   
Name:
 
Title:
   


Signature Page to Credit Agreement




 
 

--------------------------------------------------------------------------------

 



 

 
KEYBANK NATIONAL ASSOCIATION
         
By
   
Name:
 
Title:
   


Signature Page to Credit Agreement




 
 

--------------------------------------------------------------------------------

 



 

 
U.S. BANK NATIONAL ASSOCIATION
         
By
   
Name:
 
Title:
   


Signature Page to Credit Agreement




 
 

--------------------------------------------------------------------------------

 



 

 
BANK OF AMERICA, N.A.
         
By
   
Name:
 
Title:
   


Signature Page to Credit Agreement




 
 

--------------------------------------------------------------------------------

 



 

 
REGIONS BANK
         
By
   
Name:
 
Title:
   







 

Signature Page to Credit Agreement




 
 

--------------------------------------------------------------------------------

 



 

 
ASSOCIATED BANK, NA
         
By
   
Name:
 
Title:
   



 

Signature Page to Credit Agreement




 
 

--------------------------------------------------------------------------------

 



 

 
CITY NATIONAL BANK
         
By
   
Name:
 
Title:
   



 

Signature Page to Credit Agreement




 
 

--------------------------------------------------------------------------------

 



                                                                             
 
                                                                           Schedule
2.01
 




Commitments
 


JPMorgan Chase Bank, National Association
$25,000,000.00
The Northern Trust Company
$25,000,000.00
KeyBank National Association
$20,000,000.00
U.S. Bank National Association
$20,000,000.00
Bank of America, N.A.
$15,000,000.00
Regions Bank
$15,000,000.00
Associated Bank, NA
$15,000,000.00
City National Bank
$15,000,000.00
TOTAL
$150,000,000


 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
   

 
2.
Assignee:
   

 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]

 
3.
Borrower:
Old Republic Capital Corporation

 
4.
Administrative Agent:JPMorgan Chase Bank, National Association, as the
administrative agent under the Credit Agreement

 
5.
Credit Agreement:
The Credit Agreement dated as of September 2, 2010 among Old Republic Capital
Corporation, as Borrower, Old Republic International Corporation, as Guarantor,
the Lenders parties thereto, and JPMorgan Chase Bank, National Association, as
Administrative Agent.

 
 
 

--------------------------------------------------------------------------------

1    Select as applicable.
 
 
1

--------------------------------------------------------------------------------

 
 
6.
Assigned Interest:

 
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%
$
$
%
           



 
Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Guarantor and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
 
                                                              
 
 [NAME OF ASSIGNOR]                                                      
 
                                                           
    By:_________________________________     Title:    

 

 
ASSIGNEE
 
                                                              
 
 [NAME OF ASSIGNEE]                                                      
 
                                                           
    By:_________________________________     Title:    






 

--------------------------------------------------------------------------------

2    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thererunder.

 


 
2

--------------------------------------------------------------------------------

 
 
[Consented to and]3 Accepted:
 
JPMorgan Chase Bank, National Association, as
 
Administrative Agent
 
By __________________________________________                                                               
 
Title:
 
[Consented to:]4
 
Old Republic Capital Corporation
 
By  _________________________________________                                                              
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------

3           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.
 
4           To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement.

 
3

--------------------------------------------------------------------------------

 

ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 

 
 

--------------------------------------------------------------------------------

 



 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 
2

--------------------------------------------------------------------------------

 

EXHIBIT B
 
REVOLVING NOTE
 
$___,000,000                                                                                                                 September
__, 2010




Old Republic Capital Corporation, a Delaware corporation (the “Borrower”),
promises to pay to ___________________ (the “Lender”) the aggregate unpaid
principal amount of the Revolving Loans made by the Lender to the Borrower
pursuant to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the main office of JPMorgan Chase Bank, National Association
in New York, New York, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Revolving Loans in full on the Maturity Date.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
 
This Revolving Note is one of the Notes issued pursuant to, and is entitled to
the benefits of, the Credit Agreement dated as of September 2, 2010 (which, as
it may be amended, restated or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, Old Republic International
Corporation, as Guarantor, the lenders party thereto, including the Lender, and
JPMorgan Chase Bank, National Association, as Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Revolving Note, including the terms and conditions under which
this Revolving Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.
 
This Revolving Note is to be governed by and construed and enforced in
accordance with the laws of the State of New York.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Note by its duly
authorized officer.
 

 
OLD REPUBLIC CAPITAL CORPORATION
 
By:                                                                
 
Print Name:                                                                
 
Title:                                                                
           



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
 
TO
 
REVOLVING NOTE,
 
DATED SEPTEMBER 2, 2010
 


 
 
 
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
 
Unpaid
Balance
                                                                               




